MEMORANDUM **
Nevada state capital prisoner Michael Rippo appeals pro se the district court’s partial dismissal and partial summary judgment for prison officials in his 42 U.S.C. § 1983 action alleging violations of his constitutional rights. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment. Barnett v. Centoni, 31 F.3d 813, 815, 816 (9th Cir.1994). We affirm for the reasons set forth in the district court’s order dated August 24, 2001.
We have considered Rippo’s contentions on appeal and find them unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.